t c memo united_states tax_court gary alan adler petitioner v commissioner of internal revenue respondent docket nos filed date from to p grew flowers and vegetables for sale in greenhouses on the same property as his personal_residence from to the present p’s wife sold rubber stamps and related products to stamping hobbyists on commission p failed to timely file his tax returns for the through tax years in response the irs prepared substitutes for returns and issued notices of deficiency to p for each of those years in the notices of deficiency the irs determined deficiencies and additions to tax under sec_6651 and and sec_6654 in p submitted to the irs what he claimed were copies or reconstructions of his timely filed joint tax returns for the through tax years on those form sec_1040 which the irs accepted as late-filed returns p claimed substantial losses from his greenhouse activity and his wife’s stamping activity p also claimed a dependency_exemption deduction under sec_151 and sec_152 and education credits under sec_25a for his daughter for the through tax years and for his son-in-law for the through tax years held p is not entitled to deductions under sec_162 for his greenhouse activity or his wife’s stamping activity for the through tax years because he failed to substantiate those deductions by adequate_records or other evidence held further p is not entitled to dependency_exemption deductions and education credits for his daughter for the and tax years or for his son-in-law for the through tax years because he failed to substantiate those deductions and credits held further p is entitled to calculate his tax at the rate provided in sec_1 for married individuals filing joint returns held further for the through tax years p is liable for additions to tax under sec_6651 and sec_6654 but not under sec_6651 gary alan adler pro_se kelly anne hicks gary j merken and john a guarnieri for respondent memorandum findings_of_fact and opinion gustafson judge the internal_revenue_service irs issued to petitioner gary alan adler four statutory notices of 1harry j newman represented petitioner gary alan adler at the trial of these cases mr newman withdrew as mr adler’s counsel on date thereafter mr adler has acted pro_se deficiency in pursuant to sec_6212 showing the irs’s determination of the following deficiencies in income_tax and accompanying additions to tax for failure_to_file under sec_6651 failure to pay under sec_6651 and failure to pay estimated_taxes under sec_6654 for tax_year sec_2001 through tax_year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2the irs issued the notices of deficiency for and on date and the notice_of_deficiency for on date 3unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure after concessions the issues for decision5 are i whether mr adler is entitled to deductions under sec_162 for his greenhouse activity for the through tax years ii whether mr adler is entitled to deductions under sec_162 for the stamping activity conducted by his wife amelia n adler for the through tax years iii whether mr adler is entitled to dependency_exemption deductions under sec_151 and sec_152 and education credits under sec_25a for his daughter justyn adler carbajal for the and tax years iv whether mr adler is entitled to dependency_exemption deductions under sec_151 and sec_152 and sec_4mr adler concedes the amounts of unreported income determined in the notices of deficiency respondent concedes mr adler’s claimed dependency_exemption deductions under sec_151 and sec_152 education credits under sec_25a and child tax_credits under sec_24 for his daughter justyn adler carbajal and his two minor children d a and w a for the and tax years it is the policy of this court not to identify minors we refer to mr adler’s two minor children by their initials see rule a respondent concedes mr adler’s claimed dependency_exemption deductions and child tax_credits for his two minor children da and wa for the and tax years respondent also concedes mr adler’s claimed loss of dollar_figure from rental real_estate for and short-term_capital_losses of dollar_figure for and dollar_figure for by conceding a short-term loss of dollar_figure for respondent concedes an adjustment of dollar_figure for stock and bond transaction proceeds that accounts for the bulk of the tax_deficiency of dollar_figure 5respondent also contends that mr adler’s greenhouse activity and mrs adler’s stamping activity were not engaged in for profit for purposes of sec_183 so that the expenses are not deductible even if they were substantiated since we find that the expenses were not substantiated we do not reach the sec_183 issue education credits under sec_25a for his son-in-law cesar carbajal for the through tax years and v whether mr adler is liable for additions to tax under sec_6651 or or for the through tax years on the facts proved at trial mr adler is not entitled to deductions exemptions or credits greater than respondent has conceded and he is liable for the additions to tax under sec_6651 and sec_6654 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference trial of these cases was held in philadelphia pennsylvania on date mr adler and mrs adler both testified donna m gallagher a paralegal at the irs office_of_chief_counsel testified as a witness for respondent with respect to mr adler’s filing history with the irs 6in his reply brief mr adler makes a general assertion that the stipulation is incorrect a party is bound by his stipulations unless he makes a showing that evidence contrary to the stipulation is substantial or that the stipulation is clearly contrary to facts disclosed by the record and that justice requires that the stipulation be qualified changed or contradicted in whole or in part rule e 99_tc_202 no such showing has been made here to his briefs mr adler attaches additional documents but we disregard them because they were not offered at trial because he has not shown how they relate to any stipulated fact that he now disputes and because they do not appear to be admissible in any event mr adler’s livelihood mr adler was employed by the federal government as a systems engineer at the picitinny federal arsenal in picitinny new jersey for years--including all of the tax years at issue--before he retired in as a systems engineer mr adler earned taxable wages in the following amounts during the years in issue year amount dollar_figure big_number big_number big_number mr adler’s residence in date mr adler moved from branchville new jersey to stroudsburg pennsylvania where he purchased a five- bedroom colonial moravian stone house on acres of land for dollar_figure when mr adler purchased the property there were also a two-bedroom ranch house a one-bedroom cottage a garage a barn and a small greenhouse on the same tract mr adler lived in the five-bedroom house from to the present he rented the ranch house the cottage and the garage in stroudsburg as well as a third house in deltona florida mr adler’s greenhouse activity in the adlers began to use the small greenhouse on their property to grow flowers and vegetables for themselves the adlers were so successful in this endeavor that they grew a surplus at first the adlers gave away that surplus to their neighbors but they eventually sold the extra flowers and vegetables in the adlers began to take advance orders for flowers and vegetables from local businesses and organizations and those orders quickly exceeded the capacity of their small greenhouse in response mr adler added a 10-foot extension to the greenhouse in mr adler purchased and erected a second greenhouse by the tax years at issue mr adler had purchased and erected two more greenhouses his third and fourth the small greenhouse originally had an oil-fired boiler mr adler used that boiler to heat both the small greenhouse itself and the water that flowed through the network of copper pipes that ran underneath the benches in that greenhouse and watered his crop of flowers and vegetables in the oil- fired boiler started to leak and mr adler replaced it with an electric boiler by mr adler used the electric boiler to heat the water that flowed through all four of his greenhouses in the spring of a storm hit stroudsburg pennsylvania and caused a power outage on mr adler’s property this power outage shut down the electric boiler which in turn froze and cracked without the boiler mr adler was unable to water the flowers and vegetables in any of his greenhouses since mr adler never repaired or replaced the boiler he lost the bulk of his crop in initially mr and mrs adler conducted the greenhouse activity with their daughter justyn however in justyn graduated from high school began college and ceased to participate in the greenhouse activity after the loss of their electric boiler and their third worker the adlers decided to scale back their operation with the exception of caring for a few perennials the adlers stopped growing plants in from to the adlers sold minimal amounts of plants which they viewed as a going out of business sale mr adler alleges and we find that the greenhouse activity generated gross_receipts in the following amounts for the years in suit year amount dollar_figure big_number 7perennials are herbaceous plants that produce flowers and seed from the same root structure year after year webster’s new world college dictionary 4th ed non-substantiation of greenhouse expenses on late-filed returns discussed below mr adler claimed deductions for the following expenses of the greenhouse activity which total about dollar_figure for the four years in issue expense car truck expenses depreciation gas fuel and oil insurance mortgage interest taxes utilities postage office supplies misc casualty_loss boiler total expenses dollar_figure big_number --- big_number big_number big_number big_number big_number --- dollar_figure --- dollar_figure dollar_figure dollar_figure --- --- dollar_figure dollar_figure --- --- --- --- --- --- dollar_figure dollar_figure --- --- --- --- --- --- --- --- --- --- --- --- --- --- --- big_number dollar_figure dollar_figure dollar_figure however at trial mr adler did not offer evidence to substantiate deductible expenses of his greenhouse activity in any amount see infra part ii a 8it should be noted that the irs gave mr adler the equivalent of a deduction to the extent of his income from his greenhouse activity because the notices of deficiency did not include in his gross_income the gross_receipts from that activity this treatment is equivalent to the treatment for substantiated deductions in activities not engaged in for profit pursuant to sec_183 mrs adler’s stamping activity in date mrs adler began to sell rubber stamps and related products to stamping9 hobbyists mrs adler sold the stamps for a 20-percent commission as an agent--with the title of demonstrator --for a multi-level marketing agency named stampin’ up in addition mrs adler received a percentage of the sales of any demonstrators that she recruited to work for the agency during the tax years at issue mrs adler generated sales in two ways first mrs adler hosted stamping parties at her customers’ homes where she would demonstrate how to make greeting cards and scrapbooks with the stamping products second mrs adler formed stamping clubs for her customers in which members committed to meet and purchase more stamping products each month mr adler alleges and we find that his wife’s stamping activity generated gross_receipts in the following amounts for the years in issue year amount dollar_figure big_number big_number big_number 9the term stamping refers to the use of rubber stamps to craft greeting cards and scrapbooks non-substantiation of stamping expenses on his late-filed returns mr adler claimed deductions for the following expenses of mrs adler’s stamping activity which total about dollar_figure for the four years in issue expense car truck expenses depreciation supplies travel total expenses dollar_figure big_number --- big_number big_number --- dollar_figure --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure --- --- dollar_figure however at trial mr adler did not offer evidence to substantiate deductible expenses of this activity in any amountdollar_figure see infra part iii sources of support for daughter and son-in-law in mr and mrs adler’s daughter justyn graduated from high school and left her parents’ home in stroudsburg pennsylvania to attend murray state university in murray kentucky during the tax years at issue justyn lived with her parents only during the summers of and while at college justyn participated in a work study program and 10it should be noted that as with the greenhouse activity see supra note the irs gave mr adler the equivalent of a deduction to the extent of his income from his wife’s stamping activity because the notices of deficiency did not include the gross_receipts from that activity in his gross_income received various grants and scholarships however the record does not show the amounts of support that she received from her work study grants and scholarships the nature of her scholarships or whether she had other sources of support we therefore find that mr adler failed to establish the total amount of support for justyn during the tax years at issue or his portion of that support on date justyn married cesar carbajal who was a student at the rose-hulman institute of technology in terre haute indiana while at college cesar participated in a work study program received various grants and scholarships took out student loans and received money from his father in addition mr adler paid for cesar’s car insurance after he married justyn however the record does not show the amount of support that cesar received from each of these sources the nature of his scholarships or whether he had other sources of support in his post-trial briefs mr adler suggests amounts of support but there is no evidence in the record to substantiate his assertions we therefore find that mr adler failed to establish the total amount of support for cesar during the tax years at issue or his portion of that support substitutes for returns and notices of deficiency in date in response to mr adler’s failure to timely file his form sec_1040 u s individual_income_tax_return for the tax years at issue the irs prepared for mr adler a substitute for return for each of those years pursuant to sec_6020 on those substitutes for returns the irs used the status of married_filing_separately included the income reported by mr adler’s employer applied the standard_deduction and did not allow any other deductions in addition the irs did not include because it was not aware of the gross_receipts from mr adler’s greenhouse activity or from his wife’s stamping activity in his gross_income the record does not show that any substitutes for returns were prepared for mrs adler each of the four substitutes for returns for mr adler consisted of a form_4549 income_tax examination changes form 886-a explanation of items and form sec_6020 certification neither the forms nor the other forms were signed by an officer_or_employee of the irs on the basis of those substitutes for returns the irs mailed to mr adler not to mrs adler four notices of deficiency in the fall of like the substitutes for returns the notices of deficiency used a filing_status of married_filing_separately did not allow any deductions for mr adler’s greenhouse activity or for his wife’s stamping activity and did not include the gross_receipts from those activities in his gross_income in response to the notices of deficiency mr adler petitioned this court pursuant to sec_6213 to redetermine his deficiencies at the time that he filed his petition mr adler resided in pennsylvania the late filing of mr adler’s form sec_1040 on date mr adler submitted to the irs office of appeals what he claims was a copy of his and mrs adler’s timely filed joint form_1040 for the tax_year on date mr adler submitted to the office of appeals what he claims were reconstructions of his and mrs adler’s timely filed joint form sec_1040 for the through tax years the irs treated these purported copies and reconstructions as late-filed form sec_1040 for the tax years at issue on his late-filed form sec_1040 mr adler reported the items of income and expense for his greenhouse activity that are set out above yielding reported net losses as follows item gross_receipts total expenses net lo sec_2001 dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number on those late-filed returns mr adler also reported the following items of income and expense for mrs adler’s stamping activity that are set out above yielding reported net losses as follows item gross_receipts total expenses net lo sec_2001 dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number mr adler claimed a dependency_exemption deduction and an education credit for his daughter justyn and for two minor children d a and w a on each of his late-filed returns for the through tax years mr adler also claimed a dependency_exemption deduction and an education credit for his daughter’s husband cesar carbajal on each of his late-filed returns for the through tax years at trial mr adler continued to insist that he had timely filed his form sec_1040 for the tax years at issue and that the irs must have lost all four of them we find however for the reasons explained below in part iv a that mr adler failed to timely file his form sec_1040 for the through tax years opinion i burden_of_proof at issue is mr adler’s entitlement to i deductions for business_expenses and ii deductions and credits for dependents deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed rule a see also 308_us_488 292_us_435 the court had occasion to emphasize to mr adler that he bore that burden these cases were originally scheduled to be tried in date but mr adler requested a continuance and the court granted it over respondent’s objection both in a telephone conference with the parties and in its order of date-- the court reminded petitioner that he bears the burden_of_proof in this case that the court will require him to bear that burden on june and that he should actively cooperate with the irs in exchanging documents finalizing a stipulation and otherwise preparing the case for trial however mr adler makes two unsuccessful attempts to shift this burden first mr adler invokes the principle embodied in rule a that in respect of any increases in deficiency the burden shall be upon the respondent since the deficiency amounts stated in the statutory_notice_of_deficiency are greater than amounts that irs personnel allegedly communicated to him on a later occasion mr adler argues that the greater amounts constitute increases in deficiency for 11mr adler alleges that lesser amounts were stated in date on irs form_5278 in accordance with internal_revenue_manual section the cited provision of the internal_revenue_manual concerns individual_retirement_account adjustments no forms statement--income tax changes are in evidence purposes of the burden_of_proof however in so arguing he misunderstands the rule and the nature of a notice_of_deficiency generally the commissioner’s determination in the notice_of_deficiency is presumed to be correct and the taxpayer bears the burden of proving that the commissioner’s determination is erroneous rule a 290_us_111 increases in deficiency shift the burden_of_proof to the commissioner only if and to the extent that those increases cause the deficiency to exceed the amounts stated in the notice_of_deficiency rule a respondent does not allege a deficiency for any year greater than the amounts stated in the notice_of_deficiency for that year and the exception stated in rule a does not apply second even where the burden_of_proof is otherwise on the taxpayer it may shift to the commissioner under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability and mr adler contends that he has satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with respect to his greenhouse activity and his wife’s stamping activity in fact mr adler has not produced credible_evidence with respect to any factual issue as we show below moreover sec_7491 provides that the burden_of_proof will shift with respect to an issue only if the taxpayer has complied with the requirements under this title to substantiate any item sec_6001 requires that-- every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe taxpayers are thus required to keep records mr adler insists however that a taxpayer is required to keep records for only four years and since the latest year at issue is and his trial took place in 2009--more than four years later--his non- retention of records should not be held against him for this four-year rule mr adler cites a provision in part of the regulations--ie sec_31_6001-1 employment_tax regs --and berates respondent’s counsel for not yielding the pointdollar_figure it would be odd if a taxpayer could fail to file returns but escape the burden_of_proof if his trial did not take place within four years but in fact the tax law does not reflect 12see petr ’s reply brief sec_26 cfr e specifies four years why can’t she read this was cited in petitioner’s brief on page but respondent’s counsel states in note that petitioner cited no authority for his position here yet again is a rule lie sec_31_6001-1 employment_tax regs provides for employment_taxes that every person required by the regulations in this part to keep records in respect of a tax shall maintain such records for at least four years after the due_date of such tax for the return_period to which the records relate or the date such tax is paid whichever is the later such an oddity rather part of the regulations relates to employment_taxes whereas this case concerns income_tax the income_tax rule that actually applies here is from part of the regulations--ie sec_1_6001-1 income_tax regs --and it provides e retention of records --the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law emphasis added a taxpayer’s books_and_records for a given tax_year may become material for purposes of sec_6001 so long as the period of limitations on assessment for that year remains open under sec_6501 since the period of limitations is still open with respect to the tax years at issue mr adler was required to retain his books_and_records with respect to those years in this case mr adler bears the burden_of_proof and that burden has not shifted as is discussed below mr adler has failed to maintain sufficient records to substantiate his expenses with respect to his greenhouse activity and his wife’s stamping activity 13the period of limitations for assessment was open with respect to all four of the tax years at issue in when the irs issued the notices of deficiency to mr adler because he filed no returns with respect to those years until see sec_6501 the period of limitations will remain open for a minimum of days after the decision of this court becomes final see sec_6213 sec_6503 ii mr adler’s greenhouse activity sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business however respondent contends that mr adler’s claimed deductions under sec_162 for net losses from his greenhouse activity must be disallowed because he failed to carry his burden_of_proof by substantiating those deductions a lack of substantiation respondent is correct that mr adler did not corroborate his testimony with sufficient records or other evidence to substantiate his claimed deductions from the greenhouse activity which total about dollar_figure over the four years in issue mr adler did not submit into evidence a general journal cash receipts and disbursements journal or any ledger accounts for his greenhouse activity instead mr adler submitted into evidence i detailed drawings of his greenhouses ii seed catalogs that he allegedly used to order seeds for his greenhouse activity iii executed contracts between his farm and licensors to grow and sell particular brands of flowers iv seeding schedules for and v undated seedling and transplanting schedules vi an undated yellow page ad for his farm vii commercial automobile insurance bills for some of the periods during the tax years at issue for an econoline truck that was allegedly used to make deliveries in the greenhouse activity and viii one page of an unsigned receipt dated date that lists various boiler parts with accompanying prices these documents did not prove deductible expenditures in the years in issue with respect to the alleged utilities expense mr adler failed to submit into evidence any utility bills or other documentation to substantiate that he paid for utilities in addition mr adler failed to provide this court with any basis in fact to determine the ratio of business to personal_use of electricity water or other utilities on his property accordingly we find that mr adler failed to substantiate his utilities expense with respect to the casualty_loss for the destruction of his electric boiler mr adler submitted one page of an unsigned receipt that lists various boiler parts with accompanying prices the page is clearly incomplete because the phrase continued on next page is printed at the bottom although mr adler alleges that the page constitutes a portion of the receipt for the electric boiler he purchased in it is impossible to discern the truth of that allegation from the page alone an unsigned and incomplete list of boiler parts with accompanying prices is insufficient evidence to prove that an entire boiler was purchased or the price of that boiler accordingly we find that mr adler failed to substantiate the amount if any of his casualty_loss with respect to the alleged depreciation expenses mr adler failed to submit into evidence any depreciation schedules or other documentation to substantiate his deductions while mr adler substantiated the total amount he paid in date for his property which included the small greenhouse he failed to provide this court with any basis in fact to allocate that price and his resultant basis among the small greenhouse and the rest of his property in addition mr adler failed to substantiate the cost of purchasing and erecting the second third and fourth greenhouses accordingly we find that mr adler failed to substantiate his depreciation expenses with respect to the alleged car and truck expenses mr adler failed to submit into evidence any documentation to substantiate the business use of any vehicle in his greenhouse activity moreover the only plausible business use in the instant cases is transporting plants and related items to and from suppliers and customers since mr adler ceased growing plants in the spring of and reports revenues totaling only dollar_figure for the four year sec_2001 through it is unlikely that he incurred significant transportation_expenses during or later years mr adler’s contention that his car and truck expenses in exceeded his gross_receipts for all four of the tax years at issue is not credible accordingly we find that mr adler failed to substantiate his car and truck expenses with respect to the alleged insurance expense mr adler failed to submit into evidence sufficient documentation to substantiate his deductions mr adler provided commercial automobile insurance bills for an econoline truck for some of the periods during the tax years at issue however mr adler failed to provided a complete set of bills or any proof that he paid the bills moreover as noted above mr adler failed to substantiate the business use of any vehicle in his greenhouse activity as a result he failed to substantiate the business_purpose of the insurance expense accordingly we find that mr adler failed to substantiate his insurance expense mr adler similarly failed to submit into evidence any documentation to substantiate that he used any gas fuel or oil that he paid for any postage that he paid any mortgage interest or property taxes or that he paid for any office supplies or that he incurred any miscellaneous expenses for his greenhouse activity b records lost or destroyed having failed to produce sufficient records mr adler alleges that he should be excused from producing his greenhouse activity records because some of those records were destroyed in by a flood in his basement it is well established that the tax_court may permit a taxpayer to substantiate deductions through secondary evidence where the underlying documents have been unintentionally lost or destroyed davis v commissioner tcmemo_2006_272 however mr adler bears the burden of proving both that a flood occurred and that his records were destroyed by that flood see rule a mr adler’s evidence fails to make that showing he testified that he kept paper records of his greenhouse activity in his basement and also in his home_office which was in one of the five bedrooms in his home more specifically mr adler testified that his home_office wouldn’t hold everything so he stored the records that he used less frequently in cardboard boxes on the floor of his basement however mr adler testified that those records were destroyed in date by a flood in his basement he testified that the flood resulted from a heavy rain that caused water to seep through the gravel floor of his basement mr adler submitted into evidence as proof of the flood in nine recent photographs of his basement that showed several items therein including a water heater that are heavily rusted however in he did not make any claims to insurance_companies or third parties with respect to the damage caused by the flood we find that he did not prove that a flood occurred his nine recent photographs of rusty items in his basement do not show that a flood occurred or when it occurred even assuming arguendo that a flood did occur in the basement in mr adler did not credibly testify that he kept the relevant records in his basement at that time instead mr adler testified expressly that he was unsure which greenhouse activity records were destroyed in his basement because he stored some of his records in his home_office which he has yet to review and catalog i should have taken a picture of the office you’d understand my wife refers to it as the black hole things go in and they never come out and i still have boxes in there that i have not looked through there’s boxes under tables i haven’t had a chance to go through them yet so i still might come up with another receipt or something that for some reason never got filed away and it’s just stuck there in a pile i don’t even have a filing system moreover even assuming arguendo that a flood did occur and that the flood destroyed the relevant records mr adler has not provided us with sufficient secondary evidence to substantiate his claimed deductions see davis v commissioner supra neither mr adler’s testimony nor the drawings catalogs contracts crop schedules ads and insurance bills he submitted into evidence provide us with a basis to estimate the allowable expenses of his greenhouse activity for the tax years at issuedollar_figure we find that mr adler’s testimony and other evidence is 14mr adler’s testimony and other evidence do not establish either the amounts of his expenses with respect to the greenhouse activity or the ratio of business to personal_use of his property and equipment insufficient to meet the substantiation requirements of section dollar_figure somewhat at odds with his contention that he lost his records in a flood mr adler also argues in his reply brief that he did substantiate his expenses by providing to the irs at some time before the trial of this case nine boxes of information amounting to an estimated pages of records however he did not offer these records into evidence at trial nor did he offer any proof about the contents of any documents he had provided to the irs these cases must be decided on the basis of evidence offered at the trial and mr adler cannot now cure the gaps in his proof by allegations of evidence not offered accordingly we hold that mr adler is not entitled to any deduction under sec_162 beyond what the irs has allowed see supra note for his greenhouse activity for the through tax years iii mrs adler’s stamping activity respondent contends that mr adler’s claimed deductions for alleged expenditures totaling dollar_figure from his wife’s stamping activity--90 percent of which are attributable to the alleged use 15the court may estimate allowable expenses under 39_f2d_540 2d cir but only if there is sufficient evidence in the record to provide a basis for the estimate 85_tc_731 and the substantiation requirements under sec_274 do not apply of her sport_utility_vehicle for which mr adler claimed deductions for car truck expenses and depreciation --must be disallowed because he failed to substantiate those deductions respondent is correct as we stated above sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business but sec_6001 requires the taxpayer to maintain records sufficient to substantiate his claimed deductions in addition sec_274 imposes stringent substantiation requirements for claimed deductions relating to the use of listed_property which is defined under sec_280f to include passenger automobiles under this provision any deduction claimed with respect to the use of a passenger_automobile such as mrs adler’ sec_2001 gmc yukon xl sport_utility_vehicle will be disallowed unless the taxpayer substantiates specified elements of the use by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date the elements that must be substantiated to deduct the business use of an automobile are i the amount of the expenditure ii the mileage for each business use of the automobile and the total mileage for all uses of the automobile during the taxable_period iii the date of the business use and iv the business_purpose of the use of the automobile see sec_1_274-5t temporary income_tax regs fed reg date mrs adler testified that she drove to her stamping events and delivered products in her gmc yukon xl sport_utility_vehicle however mrs adler failed to maintain records and documentation for the business use of the sport_utility_vehicle in her stamping activity mrs adler testified that she incurred supplies expenses because she needed to purchase and use some products as free samples during her stamping parties in addition mrs adler testified that she incurred travel_expenses in date date date and date to attend the agency’s annual training convention for its demonstrators during which she took business classes and was introduced to the agency’s new products mrs adler also testified that she incurred travel_expenses to attend other trade shows and seminars in furtherance of her stamping activity however mr adler did not offer into evidence receipts canceled checks invoices bank statements or credit card statements showing these expenditures and mrs adler did not keep or maintain a general journal cash receipts and disbursements journal or any ledger accounts for her stamping activity the only records that mr adler submitted into evidence with respect to his wife’s stamping activity were i two registration confirmation printouts for a stamping tradeshow called memories expo in and and ii a handful of hotel bills which mrs adler testified were incurred to attend various stamping events--the names dates locations and purposes of which she did not describe in any detail thus not only did mr adler fail to meet the more stringent substantiation requirements under sec_274 for the deductions relating to the alleged business use of mrs adler’s sport_utility_vehicle but he also failed even to provide sufficient records or other evidence under the less demanding standard of sec_6001 to substantiate any of his claimed deductions for his wife’s stamping activity in fact with the exception of a handful of registration confirmation printouts for stamping trade shows and hotel bills purportedly incurred for business travel mr adler submitted no records whatsoever to substantiate the expenses_incurred in his wife’s stamping activity instead mr adler stipulated i that his wife failed to maintain records and documentation for the claimed business use of the gmc yukon xl sport_utility_vehicle in 16it should also be noted that mr adler claimed deductions relating to the alleged business use of mrs adler’s sport_utility_vehicle as if the business use versus personal_use percentage for that vehicle was percent at trial mrs adler contradicted the claim that her sport_utility_vehicle was solely used in her stamping activity and testified that the business_use_percentage for that vehicle was to percent her schedule c stamps activity and ii that his wife did not keep or maintain a general journal cash receipts and disbursements journal or any ledger accounts for her schedule c stamps activity we find that mr and mrs adler’s uncorroborated testimony is insufficient to meet the substantiation requirements of sec_274 and sec_6001 accordingly we hold that mr adler is not entitled to any deduction under sec_162 beyond what the irs has allowed see supra note for mrs adler’s stamping activity for the through tax years iv deductions and credits for dependents a dependency_exemption deduction sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer sec_152 defines the term dependent in pertinent part to include a daughter or son-in-law sec_152 mr adler claimed a dependency_exemption deduction for his daughter justyn for tax_year sec_2001 through and for his son-in-law 17it should be noted that mr adler does not contend that mrs adler lost any records from her stamping activity in the alleged basement flood at trial when mr adler was asked w ere there any documents of your wife’s that were destroyed in the basement he responded none of her stuff was stored in the basement consequently the exception to the stringent substantiation requirements under sec_274 for records lost through circumstances beyond the taxpayer’s control in sec_1_274-5t temporary income_tax regs fed reg date is not applicable to mrs adler’s stamping activity cesar for tax_year sec_2002 through respondent contends that the dependency_exemption deduction must be disallowed for justyn for tax years and and for cesar for tax_year sec_2002 through to prevail on this issue mr adler must show i that each of the claimed individuals satisfies the definitional requirements provided in sec_152 the relationship requirement ii the amount of total support provided for each of the claimed individuals and iii that he provided more than half of such support taken together the support requirement see sec_151 sec_152 justyn and cesar both satisfy the relationship requirement specifically justyn is mr adler’s daughter and cesar was mr adler’s son-in-law during the tax years at issue accordingly the only issues are the amounts of the total support for justyn in the and tax years and for cesar in the through tax years and whether mr adler provided more than one-half of that support for this purpose support is defined as including food shelter clothing medical and dental care education etc see sec_1_152-1 income_tax regs however support is defined to exclude certain scholarships see sec_1_152-1 income_tax regs sec_152 sets forth a special support_test in case of students which provides that in the case of any individual who is a son stepson daughter or stepdaughter of the taxpayer and who is a student amounts received as scholarships for study at an educational_organization described in sec_170 shall not be taken into account in determining the total amount of support for the individual since sec_152 applies the special support_test to a daughter but not a son-in-law sec_152 potentially applies to justyn but not cesar it appears that justyn is a student within the meaning of sec_1_151-3 income_tax regs and that murray state university is an educational_organization within the meaning of sec_170dollar_figure however mr adler has not alleged nor does the record show that the scholarships justyn received constitute scholarships for purposes of sec_152 sec_1_152-1 income_tax regs cross-references sec_1_117-4 income_tax regs which excludes from the definition of scholarships a mounts paid as compensation_for services or primarily for the benefit of the grantor since the record does not show whether the scholarships justyn received were outright grants or were 18under sec_1_151-3 income_tax regs the term ‘student’ means an individual who during each of calendar months during the calendar_year in which the taxable_year of the taxpayer begins is a full-time_student at an educational_institution sec_170 refers to an educational_organization which maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on compensatory sec_152 is inapplicable to justyn and her scholarships must be included in her support the support_test requires the taxpayer to establish the total support costs for the claimed individual and that the taxpayer provided at least half of that amount for purposes of determining whether or not an individual received for a given calendar_year over half of his support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied sec_1_152-1 income_tax regs see also 73_tc_963 thus a taxpayer who cannot establish the total amount of support costs for the claimed individual generally may not claim that individual as a dependent 56_tc_512 cotton v commissioner tcmemo_2000_333 the amount of total support provided by the taxpayer may be reasonably inferred from competent evidence see 46_tc_515 in justyn left home to attend college at murray state university and during the tax years at issue she lived with the adlers only in the summers of and while at college justyn participated in a work study program and received various grants and scholarships however the adlers alleged that they paid for justyn’s college tuition textbooks room and board and clothes the adlers also alleged that they bought justyn a car at some point during the tax years at issue and paid for her car insurance and gas on date ie near the beginning of the second of the four years at issue justyn married cesar who was a student at the rose-hulman institute of technology in terre haute indiana while at college cesar participated in a work study program received various grants and scholarships took out student loans and received money from his father in addition the adlers paid for cesar’s car insurance after he married justyn however the adlers alleged that they also bought cesar a car in paid some of his bills at rose-hulman and bought him groceries the adlers contend that some of the above expenses were paid via their credit card which they lent to justyn to support both her and cesar in support of their contention the adlers submitted several credit card bills some of which are addressed to mr adler and some to justyn for the tax years at issue which show charges in both murray kentucky and terre haute indiana--the locations in which justyn and cesar attended college however the adlers did not submit into evidence copies of checks or other evidence to show that they--not justyn or cesar--paid those credit card bills in addition neither justyn nor cesar testified with respect to any issue including the credit card bills in the absence of such testimony we infer that it would have been unfavorable to mr adler see 6_tc_1158 affd 162_f2d_513 10th cir we find it plausible that the adlers would lend their daughter a credit card and otherwise support her through college in addition it is conceivable that they would support their daughter’s husband however the record is vague and incomplete with respect to the actual amounts provided by the adlers for the support of justyn and cesardollar_figure the adlers did not keep records of how much they spent on justyn or cesar in fact the adlers never even alleged the dollar amounts of support that justyn received from them or in total with respect to cesar mr adler alleged that he provided percent and percent of cesar’s support in and respectivelydollar_figure however mr adler did not support these figures with credible testimony or other evidence in addition 20it should be noted that mr adler does not contend that any records relating to the support of his daughter and son-in-law were destroyed in the alleged flood 21mr adler alleges that he may claim cesar as a dependent in 2002--despite the fact that he provided less than half of cesar’s total support--under the so-called multiple_support_agreement rule under sec_152 however mr adler has not alleged nor does the record show that he satisfied sec_152 which requires the other potential claimants to file written declarations with the irs that they will not claim cesar as a dependent mr adler does not allege the percentage of cesar’s support that he provided in both justyn and cesar had other sources of support such as work study programs and scholarships that mr adler failed to quantify thus we cannot find that mr adler has established the total_amounts of support for justyn or cesar in the tax years at issue we are convinced that the adlers paid some expenses on behalf of justyn and it is plausible that they paid some expenses on behalf of cesar however mr adler failed to provide the court with any significant corroborative evidence establishing the total amount of support or his portion of such support for either justyn or cesar during any of the tax years at issue accordingly we hold that mr adler is not entitled to dependency_exemption deductions under sec_151 and sec_152 for justyn for the and tax years or for cesar for the through tax years b education credit sec_25a allows education credit sec_22 against tax for qualified_tuition_and_related_expenses paid_by the taxpayer during the tax_year sec_25a defines the term qualified_tuition_and_related_expenses in pertinent part to include tuition and fees for any dependent of the taxpayer 22these credits are called the hope scholarship credit and the lifetime_learning_credit both are subject_to multiple conditions and limitations that need not be discussed in this opinion with respect to whom the taxpayer is allowed a deduction under sec_151 mr adler claimed education credits for justyn for the through tax years and for cesar for the through tax years respondent contends the education credits must be disallowed for justyn for the and tax years and for cesar for the through tax years to prevail on this issue mr adler must show that i he is entitled to dependency_exemption deductions under sec_151 for justyn for the and tax years and for cesar for the through tax years and ii he paid qualified_tuition_and_related_expenses for justyn and cesar for those years see sec_25a c f we concluded above that mr adler is not entitled to a dependency_exemption deduction under sec_151 for justyn or cesar for any of the tax years at issue accordingly mr adler is not entitled to an education credit for justyn and cesar for those years in addition mr adler has failed to substantiate that he paid any qualified_tuition_and_related_expenses for justyn or cesar during the tax years at issue for that reason as well mr adler is not entitled to education credits greater than respondent has conceded accordingly we hold that mr adler is not entitled to education credits under sec_25a for justyn for the and tax years or for cesar for the through tax years v joint filing_status in order to qualify to calculate tax under rates applicable to married individuals filing joint returns an individual must make a joint_return with his or her spouse pursuant to sec_6013 sec_1 at the time the irs prepared the substitutes for returns and the notices of deficiency mr adler had not yet elected married_filing_jointly status by filing a joint_return however in his petitions he alleged that the irs used the incorrect filing_status and he subsequently did submit to the irs copies of joint form sec_1040 which the irs accepted as late returns and which are in the record cf 86_tc_433 n where the taxpayer has filed no return as of the date the case is submitted for decision no returns would be in the record and therefore no joint filing_status could be claimed affd in relevant part 851_f2d_1492 d c cir mr adler is therefore entitled to calculate his tax under sec_1 vi additions to tax a sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and is not due to willful neglect see also 469_us_241 harris v commissioner tcmemo_1998_332 respondent introduced evidence showing that mr adler failed to timely file his form sec_1040 for the through tax years the forms certificate of assessments payments and other specified matters submitted into evidence by both parties--in tandem with the credible testimony of respondent’s expert witness--indicate that mr adler failed to timely file his form sec_1040 for the tax years at issue this evidence is sufficient to satisfy respondent’s burden of production under sec_7491 and we so find see cobaugh v commissioner tcmemo_2008_199 however to support his contrary contention mr adler relies on the return he submitted to the irs office of appeals on date which he claims was a copy of his timely filed joint form_1040 for and returns he submitted on date that he claims were reconstructions of timely filed joint form sec_1040 for the through tax years mr adler also produced at trial yet another purported copy of his timely filed form_1040 however the form_1040 he submitted at trial differed significantly from the form_1040 he submitted to the office of appeals the handwritten signatures and date sec_23mr adler could avoid liability for the addition_to_tax if he could show that he had reasonable_cause for his failure_to_file his form sec_1040 for the through tax years see sec_6651 rule a however mr adler contended only that he did file the returns and offered no testimony or other evidence that his failure_to_file was due to reasonable_cause on the purportedly identical copies are materially different in addition the fonts in which the numerals are typed on the second pages of the form sec_1040 are visibly different mr adler posits that the irs’s records fail to show the timely filing of his returns because the irs lost his returns the irs staffed as it is by fallible human beings is certainly capable of losing a tax_return however there is no reason to suppose that in this instance the irs lost the return of the same taxpayer four years in a row mr adler’s story as to is self-contradictory since he has two different copies of the return he allegedly filed for it appears as likely as not that the purported copies are backdated forgeries--a conclusion that undercuts not only mr adler’s specific contention about the filing of the returns but also his overall credibility in addition mr adler fails to paint a convincing self-portrait of reliable compliance with the tax laws at trial mr adler admitted that he had not yet filed an income_tax return for or and respondent offered records showing that in the years from to only twice did mr adler timely file his form_1040 in of the years he filed late or not at alldollar_figure 24mr adler interprets the irs records offered into evidence to show that he received eight tax refunds in the years from to and he argues that this fact shows that he was not a chronically delinquent filer during that period it appears continued accordingly we find that mr adler did not timely file his tax returns for to and we hold that mr adler is liable for the addition_to_tax under sec_6651 for those years b sec_6651 sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a return the addition_to_tax under sec_6651 applies only when an amount of tax is shown on a return 120_tc_163 the commissioner’s burden of production with respect to the sec_6651 addition_to_tax requires him to introduce evidence that a return showing the taxpayer’s tax_liability was filed for the year in question 127_tc_200 affd 521_f3d_1289 10th cir in a case such as these where the taxpayer did not timely file returns for the tax years at issue the commissioner must continued that mr adler misinterprets the irs records in several instances but it is true that for some years he received overpayments while mr adler is right that the irs is unlikely to approve a refund to someone who altogether fails to file a tax_return the irs certainly may allow a refund claimed in a tax_return that is filed late in fact the forms which mr adler cites to demonstrate that he received tax refunds show that he repeatedly failed to timely file his tax returns including most of those that yielded overpayments of tax 25mr adler’s late-filed returns for and do not provide a basis for respondent to assert the addition_to_tax under sec_6651 because each of those returns shows an continued introduce evidence that a valid substitute for return was made pursuant to sec_6020 sec_6651 to constitute a valid substitute for return under sec_6020 the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner tcmemo_2003_124 the substitutes for returns that the parties jointly submitted into evidence were not subscribed as required by sec_6020 as a result the substitutes for returns do not satisfy sec_6020 and respondent has failed to satisfy his burden of production under sec_7491 with respect to the sec_6651 addition_to_tax accordingly we hold that mr adler is not liable for the addition_to_tax under sec_6651 for the through tax years continued overpayment rather than a liability mr adler’s late-filed return for does show a small liability ie dollar_figure which might provide the basis for a small addition_to_tax see wolcott v commissioner tcmemo_2007_315 n distinguishing 121_tc_308 affd without published opinion ustc par big_number 6th cir however neither at trial nor on brief did respondent argue that mr adler’ sec_2002 late-filed return provides a basis for the addition_to_tax so we do not sustain the addition on that basis c sec_6654 sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays his estimated_tax a taxpayer has an obligation to pay estimated_tax for a particular year if he has a required_annual_payment for that year sec_6654 a required_annual_payment is defined in sec_6654 as the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the individual did not file a return for such preceding_taxable_year thus respondent’s burden of production under sec_7491 requires him to produce for each year for which the addition is asserted evidence that the taxpayer had a required_annual_payment under sec_6654 and in order to do so he must demonstrate the tax shown on the taxpayer’s return for the preceding year unless he can show that the taxpayer did not file a return for that preceding year wheeler v commissioner supra pincite with respect to the tax_year respondent submitted a form_4340 into evidence to demonstrate the tax shown on mr adler’s return for the tax yeardollar_figure with respect to the through tax years we have already found that mr adler did not file returns for the preceding years through respondent has thus carried his burden of production under sec_7491 with respect to the sec_6654 addition for the through tax years the sec_6654 addition_to_tax is mandatory unless the taxpayer can place himself within one of the computational exceptions provided for in subsection e thereof 75_tc_1 mr adler has not shown that any of the computational exceptions to sec_6654 applies accordingly we hold that mr adler is liable for the addition_to_tax under sec_6654 for the through tax years to reflect the foregoing decisions will be entered under rule 26the tax_year is the preceding_taxable_year with respect to the tax_year for purposes of sec_6654 the form_4340 for shows that mr adler reported a tax_liability of dollar_figure on his form_1040 which the irs assessed on date since mr adler reported a positive tax_liability on his form_1040 the exception under sec_6654 to the requirement to pay estimated_taxes is inapplicable jones v commissioner tcmemo_2006_176 for purposes of sec_6654 we look to the tax_liability shown on the return for the previous year rather than the tax_liability ultimately assessed by the commissioner see also 121_tc_308
